TYSON, J.
The plaintiff, pursuant to the act regulating the sale of spirituous, vinous and malt liquors in Lowndes county, (Local Law-s 1898-99, p. 1182), in January, 1903, paid to the state and county One hundred and fifty dollars, each, and obtained a license to engage in the business of selling such liquors in the town of Hayneville.
By the General Revenue Act of March 4th, 1903 (Acts 1903, p. 184), Hayneville, being a town of less than one thousand inhabitants, thá amount of the state license for retailers of liquor in it is fixed at two hundred dollars, and the court of county commissioners are authorized to fix the amount for the license, for county purposes, at not exceeding fifty per cent, of the sum paid to the state. Bo under this act the amount collectible by the county of a retail liquor dealer1 could not exceed one hundred dollars. After the passage of the act the probate judge required the plaintiff to pay to him an additional sum of fifty dollars for the. use of the state, and issued to him another license.
It is clear from this statement that the plaintiff is unjustly out- of pocket fifty dollars. For if the local act was not repealed by the general act, the state was not entitled to the fifty dollars. On the other hand, if it was repealed, then the court has fifty dollars moie money than it is entitled to under the general act. Doubtless it was to provide against just, such- a hardship that the legislature incorporated into the act of March *3184tli the provision “that whenever any one has paid more license for this current year (1903) than is required under this act, they shall be entitled to receive from the treasury of the state and county the excess of license so paid/”
So then the plaintiff's right, of recovery, as is stated in argument by both sides, depends solely upon the solution of the question whether the local act is repealed by the general act?
In Gaston v. O’Neal, decided at the present term, the question presented ivas whether the repealing clause in the general act repealed a provision in the charter of the city of Montgomery, exempting liquor dealers in the city of Montgomery from the payment of county license. A majority of the court, the winter not concurring, held that it did. That case is decisive of this one.
The judgment of the trial court must be reversed. The. trial having been upon an agreed statement of facts, a judgment will be here rendered for plaintiff for fifty dollars and interest from the 3rd day of November, 1903, that being the day on which he made demand in proper form upon the Board of Revenue of the county for its payment.
Reversed and rendered.